DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 31 October 2022.  In view of this communication and the amendment concurrently filed: claims 1-20 were previously pending; claims 21-23 were added and claims 4, 6-9, 13, 15-18, and 20 were cancelled by the amendment; and thus, claims 1-3, 5, 10-12, 14, 19, and 21-23 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 31 October 2022, have been fully considered but are not persuasive.
The Applicant’s first argument (pages 6-7 of the Remarks) alleges that Shishido does not disclose that “each of the plurality of block magnets comprises eight skew effect generators” because “the skew effect generator is not simply the corner of each N/S pole of the block magnet”.  However, the argument puts forth no alternative structure corresponding to the “skew effect generators” and simply copies passages of the specification which relate to the supposed advantages of the invention.  The specification, at paragraphs 0097-0099 of the pre-grant publication, discloses that the “block magnets 130 may include eight skew effect generators 151, 152, 153, 154, 155, 156, 157, and 158”.  These are shown in figure 8 of the application, as portions of the magnets where the acute angles are formed between adjacent poles.  No further description of the skew effect generators is provided in the application.  Thus, the interpretation of this limitation taken in the non-final rejection is consistent with the specification, and no viable alternative has been provided in the arguments.  

    PNG
    media_image1.png
    363
    462
    media_image1.png
    Greyscale

The Applicant’s second argument (pages 7-8 of the Remarks) alleges that Shishido does not disclose that “each of the plurality of block magnets comprises four poles” because each individual magnet [9] of Shishido comprises only a single pole.  While it is true that each individual magnet of Shishido comprises only one pole, this is also true of the magnets of the present invention.  A “block magnet” is comprised of four magnets, each having a pole opposite to the adjacent magnets.  This is true in both the application and in Shishido (fig. 8).  Thus, every four poles/magnets of Shishido are equivalent to one “block magnet” of the application and, since Shishido discloses twelve total poles/magnets, there are three block magnets disclosed.  
Since these limitations, as best interpreted from the definitions in the specification, are all clearly disclosed by Shishido, the above arguments are unpersuasive.  Therefore, the previous grounds of rejection are maintained.  Further, Shishido discloses the skew angle to be a result effective variable which is optimized in an effort to reduce or eliminate cogging torque.  For this reason, new claims 21-23 are deemed obvious over Shishido and are rejected below under 35 U.S.C. 103.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 10-12, 14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shishido et al. (JP-10178766-A), hereinafter referred to as “Shishido”.
Regarding claim 1, Shishido discloses a vibration and noise reduction motor [1] (fig. 8-9; ¶ 0004-0008), comprising: 
a stator [2] that is concentric with and axially coupled to a shaft [7] (¶ 0003); and 
a rotor [8] (¶ 0003) that includes: 
a rotor core [8c] that surrounds the stator [2] (fig. 8-9), and 
a plurality of block magnets [9] that are located in the rotor core [8c] and that are oriented to face the stator [2] (fig. 8-9; ¶ 0003-0004), 
wherein an air gap exists between the plurality of block magnets [9] and the stator [2] (fig. 8-9), 

    PNG
    media_image2.png
    510
    1118
    media_image2.png
    Greyscale

wherein each of the plurality of block magnets [9] comprises a plurality of poles [N/S] (fig. 8-9), and 
wherein the plurality of block magnets [9] are magnetized by a skew magnetizing yoke [300] and have a continuous skew shape in which each of the plurality of poles [N/S] is inclined by a skew angle [θ] of the skew magnetizing yoke [300] (fig. 1-4; ¶ 0020-0026; the magnets [9] are magnetized at the same skew angle as the magnetizing yoke),
wherein each of the plurality of block magnets [9] comprises four poles [N/S] (fig. 8; ¶ 0013; there are 12 poles disclosed, equivalent to three block magnets),
wherein the four poles [N/S] of each of the plurality of block magnets [9] are configured to have the continuous skew shape inclined by the skew angle [θ] (fig. 1-4; ¶ 0020-0026; the magnets [9] are magnetized at the same skew angle as the magnetizing yoke), and
wherein the each of the plurality of block magnets [9] comprises eight skew effect generators (fig. 8; as disclosed in the specification, a “skew effect generator” is simply the corner of each N/S pole of the block magnet having an acute angle; since there are 12 poles disclosed, with two acute angles per pole, there are 24 skew effect generators disclosed, or 8 per block magnet).
Regarding claim 2, Shishido discloses the vibration and noise reduction motor [1] of claim 1, as stated above: 
wherein the plurality of block magnets [9] are located along an inner circumferential surface of the rotor core [8c] and have a circular shape (fig. 8-9), 
wherein the skew magnetizing yoke [300] is configured to apply a magnetizing magnetic field to the plurality of block magnets [9], and wherein the skew magnetizing yoke [300] comprises a coil (fig. 4; ¶ 0020-0026).
Regarding claim 3, Shishido discloses the vibration and noise reduction motor [1] of claim 2, as stated above, wherein the skew magnetizing yoke [300] comprises an annular body and a plurality of skew teeth [310] that are located on a circumferential surface of the annular body and that have a shape inclined by the skew angle [θ] (fig. 1; ¶ 0021), and 
wherein, based on the skew magnetizing yoke [300] applying the magnetizing magnetic field to the plurality of block magnets [9] , the plurality of skew teeth [310] face the plurality of block magnets [9] (¶ 0017, 0026-0027).
Regarding claim 5, Shishido discloses the vibration and noise reduction motor [1] of claim 3, as stated above, wherein the skew angle [θ] of the skew magnetizing yoke [300] is determined by dividing 360 degrees by least common multiple (LCM) of a number of poles of the plurality of block magnets [9] and a number of slots of the stator [2] (¶ 0023).
Regarding claim 10, Shishido discloses a rotor [8] magnetizing structure (fig. 8-9; ¶ 0003-0008), comprising: 
a rotor core [8c] (fig. 8-9), and 
a plurality of block magnets [9] that are located in the rotor core [8c] and that are oriented to face the stator [2] (fig. 8-9; ¶ 0003-0004), 
wherein an air gap exists between the plurality of block magnets [9] and the stator [2] (fig. 8-9), 
wherein each of the plurality of block magnets [9] comprises a plurality of poles [N/S] (fig. 8-9), and 

    PNG
    media_image2.png
    510
    1118
    media_image2.png
    Greyscale

wherein the plurality of block magnets [9] are magnetized by a skew magnetizing yoke [300] and have a continuous skew shape in which each of the plurality of poles [N/S] is inclined by a skew angle [θ] of the skew magnetizing yoke [300] (fig. 1-4; ¶ 0020-0026; the magnets [9] are magnetized at the same skew angle as the magnetizing yoke), 
wherein each of the plurality of block magnets [9] comprises four poles [N/S] (fig. 8; ¶ 0013; there are 12 poles disclosed, equivalent to 3 block magnets),
wherein the four poles [N/S] of each of the plurality of block magnets [9] are configured to have the continuous skew shape inclined by the skew angle [θ] (fig. 1-4; ¶ 0020-0026; the magnets [9] are magnetized at the same skew angle as the magnetizing yoke), and
wherein the each of the plurality of block magnets [9] comprises eight skew effect generators (fig. 8; as disclosed in the specification, a “skew effect generator” is simply the corner of each N/S pole of the block magnet having an acute angle; since there are 12 poles disclosed, with two acute angles per pole, there are 24 skew effect generators disclosed, or 8 per block magnet).
Regarding claim 11, Shishido discloses the rotor [8] magnetizing structure of claim 10, as stated above, wherein the plurality of block magnets [9] are located along an inner circumferential surface of the rotor core [8c] and have a circular shape (fig. 8-9), wherein the skew magnetizing yoke [300] is configured to apply a magnetizing magnetic field to the plurality of block magnets [9], and wherein the skew magnetizing yoke [300] comprises a coil (fig. 4; ¶ 0020-0026).
Regarding claim 12, Shishido discloses the rotor [8] magnetizing structure of claim 11, as stated above, wherein the skew magnetizing yoke [300] comprises: 
an annular body (fig. 1), and 
a plurality of skew teeth [310] that are located on a circumferential surface of the annular body and that have a shape inclined by the skew angle [θ] (fig. 1; ¶ 0021), and 
wherein, based on the skew magnetizing yoke [300] applying the magnetizing magnetic field to the plurality of block magnets [9] , the plurality of skew teeth [310] face the plurality of block magnets [9] (¶ 0017, 0026-0027).
Regarding claim 14, Shishido discloses the rotor [8] magnetizing structure of claim 12, as stated above, wherein the skew angle [θ] of the skew magnetizing yoke [300] is determined by dividing 360 degrees by least common multiple (LCM) of a number of poles of the plurality of block magnets [9] and a number of slots of the stator [2] (¶ 0023).
Regarding claim 19, Shishido discloses a skew magnetizing yoke [300] that is located in a rotor core [8c] and that has a skew angle [θ] (fig. 8-9; ¶ 0003-0008), the skew magnetizing yoke [300] being oriented to face a stator [2] (fig. 8-9; ¶ 0003-0004), and configured to apply a magnetizing magnetic field to a plurality of block magnets [9] (fig. 1-4; ¶ 0020-0026; the magnets [9] are magnetized at the same skew angle as the magnetizing yoke), 
wherein an air gap exists between the plurality of block magnets [9] and the stator [2] (fig. 8-9), 
wherein the skew magnetizing yoke [300] comprises an annular body and a plurality of skew teeth [310] that are located on a circumferential surface of the annular body and that have an inclined shape by the skew angle [θ] (fig. 1; ¶ 0021), and based on the skew magnetizing yoke [300] applying the magnetizing magnetic field to the plurality of block magnets [9], the plurality of skew teeth [310] face the plurality of block magnets [9] (¶ 0017, 0026-0027), and

    PNG
    media_image2.png
    510
    1118
    media_image2.png
    Greyscale

wherein the skew angle [θ] of the skew magnetizing yoke [300] is determined by dividing 360 degrees by least common multiple (LCM) of a number of poles of the plurality of block magnets [9] and a number of slots of the stator [2] (¶ 0023),
wherein each of the plurality of block magnets [9] comprises four poles [N/S] (fig. 8; ¶ 0013; there are 12 poles disclosed, equivalent to 3 block magnets),
wherein the four poles [N/S] of each of the plurality of block magnets [9] are configured to have the continuous skew shape inclined by the skew angle [θ] (fig. 1-4; ¶ 0020-0026; the magnets [9] are magnetized at the same skew angle as the magnetizing yoke), and
wherein the each of the plurality of block magnets [9] comprises eight skew effect generators (fig. 8; as disclosed in the specification, a “skew effect generator” is simply the corner of each N/S pole of the block magnet having an acute angle; since there are 12 poles disclosed, with two acute angles per pole, there are 24 skew effect generators disclosed, or 8 per block magnet).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shishido.
Regarding claim 21, Shishido discloses the vibration and noise reduction motor of claim 1, as stated above.  Shishido does not disclose that the skew angle is 2.5 degrees.
Shishido does disclose that the skew angle is a result effective variable which can be optimized to reduce or eliminate cogging torque (¶ 0005-0006, 0013, 0036-0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the vibration and noise reduction motor of Shishido having a skew angle of 2.5 degrees, in order to reduce cogging torque (¶ 0036-0037 of Shishido).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 22, Shishido discloses the rotor magnetizing structure of claim 10, as stated above.  Shishido does not disclose that the skew angle is 2.5 degrees.
Shishido does disclose that the skew angle is a result effective variable which can be optimized to reduce or eliminate cogging torque (¶ 0005-0006, 0013, 0036-0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotor magnetizing structure of Shishido having a skew angle of 2.5 degrees, in order to reduce cogging torque (¶ 0036-0037 of Shishido).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 21, Shishido discloses the skew magnetizing yoke of claim 19, as stated above.  Shishido does not disclose that the skew angle is 2.5 degrees.
Shishido does disclose that the skew angle is a result effective variable which can be optimized to reduce or eliminate cogging torque (¶ 0005-0006, 0013, 0036-0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the skew magnetizing yoke of Shishido having a skew angle of 2.5 degrees, in order to reduce cogging torque (¶ 0036-0037 of Shishido).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Schmid (US 2018/0241263 A1) discloses an electric motor comprising a ring magnet magnetized at a skew angle.
Imai et al. (US 2012/0169163 A1) discloses an electric motor comprising a ring magnet magnetized at a skew angle.
Okubo (US 2010/0283348 A1) discloses an electric motor comprising a ring magnet and having a stator twisted at a skew angle in the axial direction.
Vollmer et al. (US 2010/0052466 A1) discloses an electric motor comprising a ring magnet magnetized at a skew angle.
Jeon et al. (US 2007/0035192 A1) discloses an electric motor comprising a ring magnet magnetized at a skew angle and radially facing a stator.  
Fukushima (US 2002/0047431 A1) discloses an electric motor with a skew angle, wherein the skew angle is known to be a result effective variable affecting cogging torque.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834